Summary of Material Terms of Mr. Richard C. Hartnack’s Employment with U.S.
Bancorp:



  •   Base salary—$510,000;



  •   Target 2005 cash bonus under U.S. Bancorp’s Executive Incentive Plan—140%
of base salary ($714,000);



  •   Long-term incentive award under U.S. Bancorp’s 2001 Stock Incentive
Plan—Stock options to acquire U.S. Bancorp common stock with a $2,000,000 value
(based on the Black-Scholes value on the date of grant) to be granted on first
day of employment, with an exercise price equal to the fair market value on the
date of grant and vesting in four equal installments on each anniversary of the
date of grant;



  •   Initial one-time grant of shares of U.S. Bancorp common stock under U.S.
Bancorp’s 2001 Stock Incentive Plan*—U.S. Bancorp common stock with a $2,000,000
value (based on the fair market value on the date of grant) to be granted on
June 15, 2005;



  •   Supplemental retirement benefit—$500,000** annually for life, beginning at
age 65;



  •   Change in Control Agreement—U.S. Bancorp standard terms for executive
officers; and



  •   Other benefits— Eligible for other employee benefit programs and fringe
benefits on the same basis as similarly situated executive officers.

*Intended in part to replace lost opportunity in long-term incentive at prior
employer. After-tax value must be repaid if Mr. Hartnack voluntarily terminates
his employment with U.S. Bancorp during the six years immediately following his
hire date.

**This amount is reduced by amounts payable from the qualified and non-qualified
retirement plans of his prior employers and further subject to reduction for
early commencement due to specified circumstances. Based on the information
provided to U.S. Bancorp, the aggregate of the accrued and vested benefit
entitlements of Mr. Hartnack under the applicable plans of his prior employers
is currently estimated to be $400,000.

